Beck, J.
1. Under the evidence introduced on the trial by the State, the accused was guilty of the offense of murder. The accused submitted no evidence, but made a statement, and according to that the- killing of the decedent was justifiable homicide. Consequently, the law of voluntary manslaughter was not involved in the case; and criticisms upon the charge of the court, attacking it upon the ground that it excluded the latter grade of homicide and the law relative thereto from the consideration of the jury, were without merit.
2'. Touching the weight to be given by the jury to the statement of the accused the court charged the jury in the language of the code section relative to such statement; and this charge upon the subject of the defendant’s statement was sufficient. Taylor v. State, 132 Ga. 235 (63 S. E. 1116).
3. Exceptions to certain portions of the charge on the ground that they ■ contained expressions of opinion by the court as to what had or had nqt been proved do not appear to be well taken, upon examination of those portions of the charge excepted to on this ground.
4. The evidence authorized the verdict.

Judgment affirmed,


Fish, G. J., absent. The other Justices concur.